   Case 5:20-cv-00415-TJM-ML Document 7 Filed 07/20/20 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

VINCENT SONNICK,

                                   Plaintiff,
       vs.                                                       5:20-CV-415
                                                                 (TJM/ML)
SOCIAL SECURITY OFFICES SYRACUSE;
ALJ BRUCE FEIN; ALJ Syracuse; and
HERITAGE PARK APARTMENTS,

                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge


                                    DECISION & ORDER

       The Court referred this pro se civil action to Magistrate Judge Miroslav Lovric for a

report and recommendation pursuant to 28 U.S.C. § 636(b) and Local Rule 72.3(c). In his

Order and Report-Recommendation dated June 4, 2020 (Dkt. No. 6), Magistrate Judge

Lovric grants Plaintiff’s application to proceed in forma pauperis, and examines the

sufficiency of the allegations set forth in the Complaint in light of 28 U.S.C. § 1915.

       As Magistrate Judge Lovric explained:

       Plaintiff has filed his Complaint on a form complaint for claims brought
       pursuant to the Americans with Disabilities Act (“ADA”). (See generally Dkt.
       No. 1.) The Complaint alleges that Plaintiff suffers from anxiety disorder and
       severe depression. (Id. at 2.) On the form, Plaintiff checked boxes indicating
       that his ADA claim is related to the failure to employ, termination of
       employment, and retaliation, but there is no assertion that he w as employed
       by Defendants or that he sought to be employed by Defendants. (Id. at 3.)

       The Complaint then alleges that [Plaintiff] has applied for disability, was
       harassed by “Oneida Troop D Headquarters, Onondaga Co. Sher[]iff[,] . . .

                                                1
   Case 5:20-cv-00415-TJM-ML Document 7 Filed 07/20/20 Page 2 of 3




       [and] 3 or 4 families,” and had issues with mold and break-ins at Heritage
       Park Apartments. (Id. at 3.) Plaintiff seeks “126.5 million dollars” and back
       “SSI-SSDI payments.” (Id. at 4.)

Ord. & Rep. Rec. at 1-2.

       As Magistrate Judge Lovric found, the nature of Plaintiff’s claim here is unclear. Id.

at 5. “Though styled as a claim under the ADA, Plaintiff has not pleaded sufficient facts to

support such a claim at this juncture. Certain allegations in the Complaint, however,

suggest that what Plaintiff may be seeking is judicial review of an administrative decision

denying benefits under the Social Security Act.” Id. Given this uncertainty and the lack of

specificity in Plaintiff’s pleadings, Magistrate Judge Lovric recommends that this

action be dismissed, but that the dismissal be without prejudice and that Plaintiff be

permitted thirty days within which to file an amended complaint that specifically clarifies

the exact nature of Plaintiff’s claim or claims.

       Plaintiff did not object to the Order and Report-Recommendation, and the time for

such objection has passed. After examining the record, this Court has determined that the

Order and Report-Recommendation is not subject to attack for plain error or manifest

injustice and the Court will accept and adopt the recommendation for the reasons stated

therein.

       Accordingly,

       The recommendation in Magistrate Judge Lovric’s Order and Report-

Recommendation, dkt. # 6, is hereby ACCEPTED and ADOPTED. Plaintiff’s Complaint is

hereby DISMISSED without prejudice to repleading within thirty (30) days of the date of

this Decision and Order.



                                                   2
   Case 5:20-cv-00415-TJM-ML Document 7 Filed 07/20/20 Page 3 of 3




       If Plaintiff does not file an amended complaint within thirty (30) days of the date of

this Decision and Order, the Clerk of the Court is directed to close the file in this case.

IT IS SO ORDERED.

Dated:July 20, 2020




                                               3
